Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-5 and 9-19 are allowed.

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given in a telephone interview with Benjamin C. Stasa on 08/27/2021.
During the interview, Applicant's representative agreed to the following:

In the claim
This listing of claims will replace all prior versions, and listings, of claims in the application:
1.	(Currently Amended)  A control system for a hybrid vehicle, comprising:
a coaxially arranged engine, starter-generator, motor, and transmission gearbox; 
a disconnect clutch between the starter-generator and motor;
a second clutch between the motor and transmission gearbox; and
a controller configured to,

responsive to the torque of the motor achieving zero, disengage the second clutch and subsequently shift the transmission gearbox to a target gear ratio speed,
responsive to completion of the shift, increase respective torques of the motor, starter-generator, and engine to drive a speed of the motor, starter-generator, and engine toward a target speed defined by the target gear ratio speed,
responsive to the speed of the motor achieving the target speed, engage the second clutch, 
responsive to the respective speeds of the starter-generator and engine achieving the target speed, engage the disconnect clutch,
responsive to a vehicle speed being above a minimum transmission upshift value, reduce a power reserved by a vehicle battery to charge the engine,
responsive to a driver demanded torque being below an engine pull-up threshold and the vehicle speed being below a maximum transmission upshift value, command the motor to propel the vehicle alone, and
responsive to the driver demanded torque being below the engine pull-up threshold and the vehicle speed being above the maximum transmission upshift value, command the transmission gearbox be shifted.

	2.	(Currently Amended)  The control system of claim 1, wherein responsive to the disconnect clutch being engaged, adjust the torque of the engine, the starter-generator, and the motor to satisfy the 

3.	(Original)  The control system of claim 1, wherein the second clutch is a dog clutch.

4.	(Currently Amended)  The control system of claim 1, wherein the controller is further configured to,
responsive to the command to start the engine, adjust the speed of the engine and starter-generator toward the speed of the motor, and


5.	(Currently Amended)  The control system of claim 1, wherein the controller is further configured to,
responsive to the driver demanded torque being above the engine pull-up threshold, command the engine be started.

6-8.	(Cancelled)

9.	(Currently Amended)  The control system of claim 1, wherein the controller is further configured to,
responsive to the vehicle speed being below a maximum transmission downshift value and responsive to the driver demanded torque being above the engine pull-up threshold, command the engine be started.

10.	(Currently Amended)  The control system of claim 1, wherein the controller is further configured to,
responsive to the vehicle speed being below a maximum transmission downshift value and responsive to the driver demanded torque being below the engine pull-up threshold, command the motor alone propel the vehicle.

11.	(Currently Amended)  The control system of claim 1, wherein the controller is further configured to,
responsive to the vehicle speed being above a maximum transmission downshift value, reduce the power reserved by the vehicle battery to charge the engine, and
responsive to the driver demanded torque being above the engine pull-up threshold, command the engine be started and the transmission gearbox be shifted.

configured to,
responsive to the vehicle speed being above a maximum transmission downshift value, reduce the power reserved by the vehicle battery to charge the engine.

13.	(Currently Amended)  The control system of claim 1, wherein the controller is further configured to,
responsive to the vehicle speed being above a maximum transmission downshift value, reduce the power reserved by the vehicle battery to charge the engine, and
responsive to the driver demanded torque being below the engine pull-up threshold and responsive to the vehicle speed being below a minimum transmission downshift value, command the transmission gearbox be shifted.

14.	(Currently Amended)  The control system of claim 1, wherein the controller is further configured to,
responsive to the vehicle speed being above a maximum transmission downshift value, reduce the power reserved by the vehicle battery to charge the engine, and
responsive to the driver demanded torque being below the engine pull-up threshold and responsive to the vehicle speed being above a minimum transmission downshift value, command the motor to propel the vehicle.

15.	(Currently Amended)  The control system of claim 1, wherein the controller is further configured to,
responsive to the vehicle speed being above a maximum transmission downshift value and responsive to the driver demanded torque being above the engine pull-up threshold, command the engine be started.

16.	(Currently Amended)  The control system of claim 1, wherein the controller is further configured to,


17.	(Currently Amended)  A control system for a hybrid vehicle, comprising:
a coaxially arranged engine, motor, and transmission gearbox; 
a disconnect clutch between the engine and motor;
a second clutch between the motor and transmission gearbox; and
a controller configured to, 
responsive to a command to shift the transmission gearbox and start the engine, decrease a torque of the motor and begin engaging the disconnect clutch to start the engine,
responsive to the engine being started, disengage the disconnect clutch,
responsive to the torque of the motor being reduced, disengage the second clutch and subsequently shift the transmission gearbox to a target gear ratio speed,
responsive to completion of the shift, increase respective torques of the motor and engine to drive a speed of the motor and engine toward a target speed defined by the target gear ratio speed,
responsive to the speed of the motor achieving the target speed, engage the second clutch, and
responsive to the respective speeds of the engine achieving the target speed, engage the disconnect clutch,
responsive to a vehicle speed being above a minimum transmission upshift value, reduce a power reserved by a vehicle battery to charge the engine,
responsive to a driver demanded torque being below an engine pull-up threshold and the vehicle speed being below a maximum transmission upshift value, command the motor to propel the vehicle alone, and
responsive to the driver demanded torque being below the engine pull-up threshold and the vehicle speed being above the maximum transmission upshift value, command the transmission gearbox be shifted.


decreasing a torque of a motor and operating a starter-generator to start an engine responsive to a command to shift a transmission gearbox and start the engine;
disengaging a second clutch located between the motor and transmission gearbox and subsequently shifting the transmission gearbox to a target gear ratio speed responsive to the torque of the motor achieving zero;
increasing respective torques of the motor, starter-generator, and engine to drive a speed of the motor, starter-generator, and engine toward a target speed defined by the target gear ratio speed responsive to completion of the shift;
engaging the second clutch responsive to the speed of the motor achieving the target speed;
engaging a disconnect clutch located between the starter-generator and motor responsive to the respective speeds of the starter-generator and engine achieving the target speed;
reducing a power reserved by a vehicle battery to charge the engine responsive to a vehicle speed being above a minimum transmission upshift value;
commanding the motor to propel the vehicle alone responsive to a driver demanded torque being below an engine pull-up threshold and the vehicle speed being below a maximum transmission upshift value; and
commanding the transmission gearbox be shifted responsive to the driver demanded torque being below the engine pull-up threshold and the vehicle speed being above the maximum transmission upshift value.

19.	(Original)  The control method of claim 18, further comprising: 
adjusting the speed of the engine and starter-generator toward the speed of the motor responsive to the command to start the engine; and
engaging the disconnect clutch responsive to the engine and starter-generator achieving the speed of the motor. 

20.	(Cancelled)

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The claims are allowable in view of applicant argument filed on 08/10/2020 (Pages 2 and 3 in particular).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           


/JONATHAN M DAGER/Primary Examiner, Art Unit 3663